DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,310,684. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application fully encompasses claims 1-29 of U. S. Patent No. 9,310,684 (hereinafter referred to .
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,025,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application fully encompasses claims 1-20 of U. S. Patent No. 10,025,179 (hereinafter referred to as Meyers ‘179).  Meyers ‘179, in claims 1-20, discloses the formation of a coating on the substrate using a precursor solution that comprises a metal oxo-hydroxo network and has a metal concentration of about 0.01M, the coating formed by depositing the precursor solution on the substrate, the precursor solution including organic ligands and metal that form metal-carbon bonds and metal-carboxylate bonds and includes M-OH and M-O-M .
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,416,554. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application fully encompasses claims 1-18 of U. S. Patent No. 10,416,554 (hereinafter referred to as Meyers ‘554).  Meyers ‘554, in claims 1-18, discloses the formation of a coating on the substrate by spin coating the precursor solution on to the substrate wherein the precursor .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 4, 2021.